Citation Nr: 1341292	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ankle fracture with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to May 1996 and from November 2002 to November 2003.  He also had a period of active duty for training from January 2001 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right ankle fracture with degenerative changes and assigned a 10 percent rating, effective March 11, 2008.  The Veteran filed a notice of disagreement in December 2009.  A statement of the case was issued in October 2011 and the Veteran submitted a substantive appeal in December 2011.  The Veteran also testified at a Board videoconference hearing in March 2012.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran is seeking an increased evaluation of his service-connected right ankle fracture with degenerative changes.  He was afforded a VA examination in June 2008.  Since then, he testified at a Board videoconference hearing that his right ankle has worsened; specifically, he stated, "Everything has become more severe."  As such, a contemporaneous examination to assess the current severity of his disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any VA treatment records not already of record relevant to the Veteran's right ankle.

2.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected right ankle fracture with degenerative changes.  If the Veteran is still residing in the Chesapeake, Virginia area, then the examination should be scheduled at the Hampton, Virginia VA Medical Center.  

It is imperative that the claims folder be reviewed in conjunction with the examination.  The examiner should report examination finding to allow for application of VA rating criteria.  Range of motion should be reported.  Additionally, the examiner should report the point (in degrees), if any, at which range of motion is shown to be limited by pain.  Any additional functional loss due to weakness, incoordination and/or fatigue should also be reported, to include any estimated additional loss of motion during flare-ups. 

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

